UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D/A ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from February1, 2012 to March31, 2012 Commission File Number of issuing entity: 333-179209-01 Huntington Auto Trust 2012-1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-179209 Huntington Funding, LLC (Exact name of depositor as specified in its charter) The Huntington National Bank (Exact name of sponsor as specified in its charter) DELAWARE 45-6736173 (State or other jurisdiction of incorporation or organization of the issuing entity) (I.R.S. Employer Identification No.) 41 South High Street, Columbus, Ohio (Address of principle executive offices of the issuing entity) (Zip Code) (614) 480-8300 (Telephone number, including area code) Registered / reporting pursuant to (Check One) Title of Class Section12(b) Section12(g) Section15(d) Name of Exchange (Ifsection12(b)) Class A-1 x Class A-2 x Class A-3 x Class A-4 x Class B Notes x Class C Notes x Class D Notes x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨. Explanatory Note This Form 10-D/A amends and supersedes in its entirety the Form 10-D and EX-99.1 previously filed on April 30, 2012.We are filing this Form 10-D/A to provide the information required under Item 1121(c)(1) of Regulation AB under the Securities Act of 1933, as amended. No other corrections are made herein but, in the interest of clarity, this report restates in its entirety the previously filed report. 2 TABLE OF CONTENTS PART I – DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information PART II – OTHER INFORMATION Item 2. Legal Proceedings Item 3. Sales of Securities and Use of Proceeds Item 4. Defaults Upon Senior Securities Item 5. Submission of Matters to a Vote of Security Holders Item 6. Significant Obligors of Pool Assets Item 7. Significant Enhancement Provider Information Item 8. Other Information Item 9. Exhibits Signature EXHIBIT INDEX Monthly Statement to Securityholder for the Period from February 1, 2012 to March 31, 2012. 3 PART 1 – DISTIBUTION INFORMATION Item1. Distribution and Pool Performance Information Distribution and pool performance information of the asset pool of the issuing entity is set forth in the monthly Statement to Security Holder attached hereto as Exhibit 99.1. Item 1121(c) of Regulation AB.Repurchases and Replacements The information required by Rule 15Ga–1(a) under the Securities Exchange Act of 1934, as amended, with respect to Huntington Auto Trust 2012-1 for the distribution period commencing on February1, 2012, and ending on March31, 2012, is set forth in the ABS-15G Table attached hereto as Exhibit 99.2.Huntington Funding, LLC (CIK #0001540483), as securitizer, most recently filed a Form ABS-15G on February 8, 2012, with respect to all asset-backed securities sponsored by it, including those securities issued by Huntington Auto Trust 2012-1. PART II – OTHER INFORMATION Item2. Legal Proceedings None. Item3. Sales of Securities and Use of Proceeds None. Item4. Defaults Upon Senior Securities None. Item5. Submission of Matters to Vote of Security Holders None. Item6. Significant Obligors of Pool Assets None. Item7. Significant Enhancement Provider Information. None. Item8. Other Information None. Item9. Exhibits EXHIBITNO. DESCRIPTION Monthly Statement to Security Holder for the Period from February 1, 2012 to March 31, 2012. ABS-15G Table. 4 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Huntington Auto Trust 2012-1 (Issuing Entity) by: The Huntington National Bank (Servicer, not in its individual capacity but Solely as Servicer on behalf of Issuing Entity) /s/ Scott J. McKim Scott J. McKim, Senior Vice President Product Manager Date: October 17, 2012 5 EXHIBIT INDEX EXHIBITNO. DESCRIPTION Monthly Statement to Security Holder for the Period from February 1, 2012 to March 31, 2012. ABS-15G Table. 6
